                                                                         U8DCSDNY
                                                                    ·~·DOCUMENT             .
                                                                    ti   ELECIRONr:ALLY FILED
UNITED STATES DISTRICT COURT
                                                                            _-;----::--i~-r.-,r-1
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                    u?AT£ FILED: .;?_ I~ /if_
                                                                     t.1 DOC #·

                                                                    ( ' ~ ,.-..,...,, •   ,. ·- - - •   •.4 .,
                                                                                                                 0
                                                                                                                 t.   h
                                                                                                                          0



                                                          13-Cr-155 (SHS)
                -against-
                                                          18-Cv-5433 (SHS)
CHARLES HUGGINS,
                               Defendant.                 OPINION & ORDER


SIDNEY H. STEIN, U.S. District Judge.


       Petitioner Charles Huggins brings this petition pursuant to 28 U.S.C. § 2255 to vacate his

sentence of 120 months ' imprisonment on the grounds that he was denied effective assistance

counsel during plea negotiations and at trial. For the reasons set forth below, petitioner's motion

is denied.


        As a preliminary matter, the government contends that petitioner has waived his claims of

ineffective assistance of counsel by not raising them on direct appeal. This argument simply

ignores a United States Supreme Court case directly refuting it. In Massaro v. United States, the

Supreme Court held that "an ineffective-assistance-of-counsel claim may be brought in a

collateral proceeding under§ 2255 , whether or not the petitioner could have raised the claim on

direct appeal." 538 U.S. 500, 504 (2003). Massaro noted that in most cases, it is actually

preferable to decide a claim of ineffective assistance on a petition brought under Section 2255 , a

position to which the U.S. Court of Appeals for the Second Circuit has consistently subscribed.

Indeed, on the appeal from Huggins' s conviction, the Second Circuit affirmed his conviction and

remanded the case to the district court for resentencing without certain guidelines enhancements.

United States v. Huggins , 844 F.3d 118 (2d Cir. 2016). At the same time, citing its "baseline

aversion to resolving ineffectiveness claims on direct review," United States v. Huggins, 666 F.


                                                  1
App'x 88, 91 (2d Cir. 2016) (internal citations omitted), it "decline[d] to address" Huggins's

claims of ineffective assistance of his sentencing counsel and stated that "the 'preferable'

mechanism ' for deciding claims of ineffective assistance"' was to "seek relief under 28 U.S .C. §

2255." Id. (quoting Massaro, 538 U.S. at 504). Thus, Huggins has not waived the claims he

asserts in this petition.


    I.      BACKGROUND

         A. Conviction, Appeal, and Sentence


         After a two-week jury trial presided over by this Court, Huggins was convicted in

October 2014 of wire fraud and conspiracy to commit wire fraud in violation of 18 U.S.C. §§

1343 and 1349. At trial, it was established that Huggins ran a fraudulent scheme where he took

money from victims under the pretense of using those funds to invest in various purported

ventures, including diamond mining in Liberia and Sierra Leone, but instead used the money to

fund a lavish lifestyle for himself. Huggins' s lead counsel - both prior to and during trial - was

Brian Blaney, Esq.


         On May 13, 2015, Huggins was sentenced to 120 months' imprisonment and three years'

supervised release. The Second Circuit affirmed his conviction on appeal but remanded the

sentence. United States v. Huggins, 666 F. App 'x 88 (2d Cir. 2016); United States v. Huggins ,

844 F.3d 118 (2d Cir. 2016). Upon resentencing on June 15, 2017, Huggins was sentenced to

100 months' imprisonment together with three years ' supervised release. He is currently serving

that sentence.


         B. Huggins's Allegations of Ineffective Assistance of Counsel




                                                  2
        Huggins' s claims of ineffective assistance of counsel fall under two general categories:

(1) Blaney' s alleged ineffectiveness during plea discussions and (2) Blaney's alleged ineffective

performance at trial.


        Huggins's claims of ineffectiveness during plea discussions are summarized in two letters

he wrote to the Court around the time of his resentencing in June 2017. In a letter dated June 11,

2017, Huggins wrote:


        The Government extended me a plea offer prior to trial. I could have long since put the
        matter behind me, had I accepted the offer. However, my attorney (at the time he
        informed me of the offer) refused to even discuss the offer in detail, stating that I would
        have to find another attorney to represent me if I was considering a plea.. . Had I known
        that I could end up with the ten year sentence I ultimately received, I would not have
        allowed my attorney to convince me to proceed to trial. Instead, I would have rejected
        his advice and resolved this matter without a trial.

(Pet'r' s Mot. , Ex. C.) 1 On June 26, 2017, referring back to his letter of June 11 , he wrote:


        Defendant informed the Court that the Government had extended a considerably
        favorable plea offer (with a stipulated sentencing range of 18 to 24 months '
        imprisonment) which counsel failed to discuss with him. Defendant informed the Court
        that former counsel [i.e., Blaney] stated that he would remove himself from the case if
        Defendant considered disposing of the case by any means other than a trial. Counsel
        never disclosed the particulars of the plea offer, and advised Defendant that the
        Government's evidence established his actual innocence-not guilt. It only became
        apparent to defendant after trial that [trial counsel's advice] and misconduct was
        motivated by his counsel's desire to collect substantial fees that he would be entitled to
        only by virtue of a jury trial. Defendant informed the court that, but for counsel's



1
  Huggins's attorney at his resentencing, Jonathan Savella, Esq., explicitly repudiated this letter by saying it was not
in fact written by Huggins and was sent without his authority to the Court as follows:

        I did get in to see [Huggins] yesterday and he tells me that he did not intend for this letter to be sent to the
        Court. It was written by somebody that was in his unit, a jail house lawyer, if you will, who he was talking
        to in the unit who said or apparently told him that he could get points off his guidelines for failing to take or
        for poor advice with regard to plea bargaining ... So, this letter, well to put it simply, we repudiate it and,
        again, my understanding is that he believed that the jailhouse lawyer was going to send it to me for my
        review but, instead, this individual opted to send it directly to the Court.
(Resentencing Tr. , 8.)

                                                           3
          unprofessional behavior, he would have accepted the Government's plea offer and would
          long since have been released from prison.

          (Pet'r's Mot., Ex. D.) In his affidavit dated June 8, 2018, filed as part of this motion,

Huggins states that Blaney told him "that he didn't want me pleading guilty, and that if I sought

to, he would 'quit."' (Pet'r's Mot., Ex. A.)


          On counsel's alleged ineffectiveness at trial, Huggins bemoans that his attorney was

constrained to a wheelchair and asserts a veritable grab bag of grievances. Specifically, he

claims Blaney (1) was "unprepared to commence cross-examination because documents [were]

not in the courtroom," (2) "ask[ed] objectionable, barely comprehensible questions," was

"inaudible and unintelligible" and "paus[ ed] for significant periods oftime between questions

while looking for documents," (3) attempted "to adduce inadmissible hearsay" and introduce

inadmissible exhibits, (4) "repeatedly fail[ed] to tum over. .. discovery materials" and other

defense disclosures to the government, (5) "buil[t] a defense trial strategy in reliance upon

unobtainable or inadmissible, irrelevant, consuming, and misleading character, substantive, and

expert witness testimony," (6) made "false statements to the court regarding communications

with a witness and scheduling," (7) "fail[ed] to secure the deposition testimony of a defense

witness while they were in the United States," and (8) "conduct[ed] a self-described 'inadequate'

summation." (Pet'r's Mem. at 2, 5-6, 13-14.)


          Petitioner requests that his sentence be vacated as a result.


    II.       DISCUSSION

          To establish ineffective assistance of counsel, Huggins must show (1) that his attorney's

representation fell below "an objective standard of reasonableness" under "prevailing




                                                     4
professional norms" and (2) that he was prejudiced as a result of the allegedly defective conduct.

Strickland v. Washington , 466 U.S. 668, 687-88, 693 (1984).


       A. Huggins's argument that Blaney was ineffective in plea discussions fails because

           petitioner has not suffered prejudice.


       To establish prejudice, Huggins must show "a reasonable probability that, but for

counsel ' s unprofessional errors, the result of the proceeding would have been different." Id. at

694. With respect to sentencing, "the defendant must show a reasonable probability that, but for

counsel ' s substandard performance, he would have received a less severe sentence." Gonzalez v.

United States, 722 F.3d 118, 130 (2d Cir. 2013). "Even a petitioner who establishes that his

attorney has failed to convey a plea offer must still prove prejudice to successfully raise an

ineffective assistance of counsel claim." Melo v. United States, 825 F. Supp. 2d 457, 462

(S.D.N.Y. 2011) (citing Pham v. United States, 317 F.3d 178, 182 (2d Cir.2003)). The Supreme

Court has advised that " [t]he object of an ineffectiveness claim is not to grade counsel' s

performance. If it is easier to dispose of an ineffectiveness claim on the ground of lack of

sufficient prejudice, which we expect will often be so, that course should be followed."

Strickland, 466 U.S. at 697. The Court will indeed follow the Supreme Court' s lead.


        The plea offered to Huggins by the government, dated and sent to Brian Blaney on

August 19, 2014, consisted of a stipulated guidelines range of97 to 121 months' imprisonment.

(Resp' t' s Mem. in Opp' n, Ex. A.) The defendant was ultimately sentenced to 100-months'

imprisonment. Therefore, even assuming arguendo counsel's performance during plea

discussions was subpar - and the Court is not reaching the issue - there is no "reasonable

probability that, but for counsel ' s substandard performance, he would have received a less severe

sentence." Gonzalez, 722 F.3d at 130. Courts in this District have found even sentencing

                                                  5
disparities of two to three years between a rejected or hypothetical plea deal and the Section

2255 petitioner' s actual sentence to be non-prejudicial in the Strickland context. See, e.g. ,

Alkhabbaz v. United States, No. 12 CIV. 4801 LAP, 2014 WL 7190874, at *6 (S.D.N.Y. Dec. 5,

2014) (finding a 34-month difference to be non-prejudicial and collecting cases from this

District). Here, there is no meaningful disparity whatsoever. 2


        The government and petitioner both state in their briefs that the August 19, 2014 offer

was the only offer issued by the government to Huggins. (See Resp't's Mem. in Opp' n, at 33

(" [t]his was the only plea offer issued by the Government to Huggins"); Pet'r' s Reply Mem., at 5

("the Government's singular plea agreement called for a non-advisory sentencing Guidelines

range of 97-121 months.")) Although there is a cursory mention in Huggins's June 26, 2017

letter of a plea offer with a stipulated sentencing range of 18 to 24 months ' imprisonment, there

is no mention of this offer in Huggins' s affidavit or in any of Huggins' s attorney's submissions

on this petition. Even in the context of statements made under oath, "[i]n most circumstances a

convicted felon's self-serving testimony is not likely to be credible." Purdy v. Zeldes, 337 F.3d

253 , 259 (2d Cir. 2003). Not a smidge of evidence has been provided suggesting that there was

such an offer, and this Court will accordingly assign no weight to its purported existence.


        B. Huggins's argument that Blaney was ineffective at trial fails both prongs of the

             Strickland test.




2
  The 100-month sentence is within the guidelines range encapsulated in the proposed plea deal, and on the low end
of it. While the very low end of the guidelines range in the plea is 97 months, that is not sufficient to show
prejudice. This is easily distinguishable from Glover v. United States, 531 U.S. 198 (2001), where the Supreme
Court held that an increase in prison sentence of at least 6 months and up to 21 months, ifresulting from a
miscalculation in the sentencing guidelines range by defense counsel, constituted prejudice required for establishing
ineffective assistance of counsel. Here, the sentence is well within the guidelines range of the proposed plea deal.

                                                          6
         Even when taken all together, the alleged deficiencies in counsel's trial conduct do not

amount to "errors so serious that counsel was not functioning as the 'counsel' guaranteed the

defendant by the Sixth Amendment." Strickland, 466 U.S. at 687. Nor is it the case that

petitioner was prejudiced because "counsel's errors were so serious as to deprive the defendant

of a fair trial." Id.


         This Court presided over the trial and cannot say that Huggins's attorney provided

constitutionally deficient counsel. While the attorney at times entered and left the courtroom in a

wheelchair, he sat in a courtroom chair while at the defense table and stood while participating in

the trial proceedings. In short, he physically performed his duties as trial counsel for Huggins.

Although Huggins alleges that whatever physical ailment Blaney suffered from began to

deteriorate during trial and led to cognitive impairment, (see Pet'r's Mem. at 3,) he has provided

no evidence for that assertion and the Court observed none.


         In every criminal case counsel's actions are accorded a "strong presumption" of

reasonableness. Strickland, 466 U.S. at 689. "Even the best criminal defense attorneys would

not defend a particular client in the same way." Id. Ineffective assistance claims "are quite often

the law' s equivalent of 'buyer's remorse' or 'Monday morning quarterbacking' .. . [and

d]ecisions by criminal defense counsel are often choices among bad alternatives that are only

rarely shown [to meet the Strickland standard]." Mui v. United States, 614 F.3d 50, 57 (2d Cir.

2010).


         Huggins points to several specific instances of allegedly deficient conduct on the part of

counsel, as noted above. Going through those allegations, it is clear that - both when taken

individually as well as collectively - these contentions do not amount to deficient representation.

For example, a single instance of trial counsel requesting a 10-minute break prior to commencing

                                                   7
a cross-examination (Tr. 462) or the Court requesting that counsel speak more loudly (Tr. 503)

plainly do not demonstrate ineffectiveness.


        When Huggins points to the portion of the trial transcript where the Court suggests that

defense counsel ask questions more rapidly (Tr. 505), he neglects to point to the paragraph right

above it, where the Court admonished the government for slowing the trial down by making too

many objections (Tr. 504-05). 3 Regardless, pausing between questions does not constitute

ineffective assistance of counsel. Similarly, a lawyer asking questions that lead to objections that

are sustained, whether on hearsay or other grounds (Tr. 494,499,538,568, 719, 1126), is par for

the course at trial.


        While it is true that the Court rebuked trial counsel for failing to tum over materials such

as witness and exhibit lists until the trial-day before the defense would commence its case (Tr.

717-19), that does not suffice to show that counsel provided ineffective assistance to Huggins. If

anything, the government would have been the party inconvenienced by such delay.


        Huggins notes several occasions where trial counsel attempted to call a witness but was

ultimately prevented from doing so either because the Court precluded the testimony as

irrelevant or the proposed witness communicated through his lawyer that he intended to assert

his Fifth Amendment right not to testify (Tr. 969, 1039-41, 1272-73). This also does not rise to

ineffective assistance of counsel. Even if the Court had not precluded any testimony, "[a] failure

to call a witness for tactical reasons of trial strategy does not satisfy the standard for ineffective

assistance of counsel." United States v. Ey man, 313 F.3d 741, 743 (2d Cir. 2002) (citing United




3
  Similarly, Huggins also points to counsel putting on the record that he had apologized to his client for an
"inadequate" summation (Tr. 1459-60), but he neglects to mention that the Court noted in reply that "all counsel
covered the relevant bases in their summations and in their opening[s]" (Tr. 1460).

                                                         8
States v. Luciano, 158 F.3d 655,660 (2d Cir.1998)). The same reasoning applies to counsel's

failure to take a defense witness' s deposition abroad based on a reliance on that witness's

assertion that he would be available to testify at trial (Tr. 1209-10). "[I]n case after case, we

have declined to deem counsel ineffective notwithstanding a course of action (or inaction) that

seems risky, unorthodox or downright ill-advised." Tippins v. Walker, 77 F.3d 682, 686 (2d Cir.

1996).


         The complained-of conduct, even collectively, does not overcome the strong presumption

that trial counsel acted reasonably in the moment. To hold otherwise would be impermissible

"Monday morning quarterbacking." Mui, 614 F.3d at 57.


         Petitioner's claim of ineffective assistance at trial also cannot satisfy the second prong of

the Strickland test because he was not prejudiced as a result of his counsel' s conduct. Not only

was his counsel' s conduct within the realm of reasonableness, as set forth above, but the

evidence against Huggins was substantial - even overwhelming - and included trial testimony

from numerous victims and a co-conspirator as well as extensive documentary evidence authored

by Huggins himself. In sum, there was no "reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different." Strickland, 466

U.S. at 694.


         C. Huggins is not entitled to an evidentiary hearing.


         A petitioner is entitled to an evidentiary hearing on his Section 2255 motion " [u]nless the

motion and the files and records of the case conclusively show that the prisoner is entitled to no

relief." 28 U.S .C. § 2255(b). A hearing is warranted if the motion "set[s] forth specific facts

supported by competent evidence, raising detailed and controverted issues of fact that, if proved


                                                    9
at a hearing, would entitle him to relief." Gonzalez, 722 F.3d at 131. Section 2255 "does not

imply that there must be a hearing where the allegations are 'vague, conclusory, or palpably

incredible."' Id. at 130-31.


           Huggins is not entitled to an evidentiary hearing here because even if all of his

allegations are true, he has not made out a plausible claim of ineffective assistance of counsel

under Strickland. As set forth above, he has not suffered prejudice from any hypothetical

ineffective assistance of counsel during plea discussions, and he has failed to demonstrate the

ability to establish a ''primafacie case for relief," Puglisi v. United States, 586 F.3d 209,213 (2d

Cir. 2009), under Strickland for his assertions of ineffective assistance of counsel at trial. There

are simply no "controverted issues of fact that, if proved at a hearing, would entitle him to

relief." Gonzalez, 722 F .3d at 131 . Huggins' s request for an evidentiary hearing is therefore

denied.


    III.       CONCLUSION

           For the reasons set forth above, Huggins ' s petition is denied. Because Huggins has not

made a substantial showing of the denial of a constitutional right, a certificate of appealability

will not issue. 28 U.S.C. § 2253 (c)(2); Lucidore v. N Y State Div. of Parole, 209 F.3d 107, 111-

13 (2d Cir. 2000). Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that any appeal from

this Order would not be taken in good faith. See Coppedge v. United States, 369 U.S. 438, 445-

46 (1962).


Dated: New York, New York
            February 20, 2019                     SO°ZD
                                                      JJI:.
                                                                . Stein, U.S.D.J.

                                                     10
